Matter of Brennan v Green (2019 NY Slip Op 02017)





Matter of Brennan v Green


2019 NY Slip Op 02017


Decided on March 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2019

PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, DEJOSEPH, AND CURRAN, JJ. (Filed Mar. 15, 2019.) 


MOTION NO. (1072/18) TP 17-02208.

[*1]IN THE MATTER OF DENNIS BRENNAN, PETITIONER, 
vMICHAEL C. GREEN, IN HIS OFFICIAL CAPACITY AS EXECUTIVE DEPUTY COMMISSIONER OF DIVISION OF CRIMINAL JUSTICE SERVICES, AND NEW YORK STATE DIVISION OF CRIMINAL JUSTICE SERVICES, RESPONDENTS.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.